285 S.W.3d 355 (2009)
Eric WHITEHORN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69295.
Missouri Court of Appeals, Western District.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2009.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Eric Whitehorn, Jefferson City, pro se.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Eric Whitehorn appeals from the denial after a hearing of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of trial and appellate counsel. *356 After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).